IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 13, 2007
                                No. 06-61073
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BERNARD SANGS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 2:97-CR-96-4


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Bernard Sangs, federal prisoner # 10671-042, appeals the district court’s
denial of his “motion for judicial review.” In that motion, Sangs argued that the
Government orally agreed to file a motion under FED. R. CRIM. P. 35 to reduce
his sentence for substantial assistance that he provided after sentencing, and
that the Government has refused to file the motion. The district court construed
the motion for judicial review as a successive motion under 28 U.S.C. § 2255 and
denied the motion because Sangs failed to obtain our certification of the motion.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-61073

      The government does not make a jurisdictional challenge, but we must
consider this court’s and the district court’s jurisdictional basis. See United
States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).        The district court has
jurisdiction to correct or modify Sangs’s sentence in limited circumstances under
18 U.S.C. § 3582 (b) and (c). The applicable provision here permits jurisdiction
if the government moves to reduce a defendant’s sentence under FED. R. CRIM.
P. 35(b)(1). The court has jurisdiction when this motion is made more than one
year after sentencing if the defendant has substantially assisted the government
by providing “information not known to the defendant until one year or more
after sentencing”; information that was provided within one year of sentencing
that did not become useful until more than one year after sentencing; or
information that the defendant could not have reasonably anticipated to be
useful until more than one year after sentencing. FED. R. CRIM. P. 35(b)(2)(A)-
(C); see also United States v. Early, 27 F.3d 140, 141 (5th Cir. 1994).
      The district court has jurisdiction to review a government’s refusal to file
a Rule 35 motion only where the defendant has made a “substantial threshold
showing” that the government has refused based on an “unconstitutional
motive.” United States v. Sneed, 63 F.3d 381, 389 n.6 (5th Cir. 1995); Wade v.
United States, 504 U.S. 181, 185-86 (1992).
      Sangs’s motion for judicial review was “an unauthorized motion which the
district court was without jurisdiction to entertain” because “his motion and
situation do not fit any provision” of the Rule. Early, 27 F.3d at 142. Sangs did
not make a “substantial threshold showing” of “unconstitutional motive” that
might have permitted the district court to review the Government’s refusal to
file a Rule 35(b) motion. See Wade, 504 U.S. at 185-86. Accordingly, we affirm
on the alternate grounds that the district court lacked jurisdiction. See Early,
27 F.3d at 142.
            No. 06-61073

AFFIRMED.